DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Preliminary Amendment
The preliminary amendment filed 7/31/2020 has been entered.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 4 and 12-14 are objected to because of the following informalities:
Regarding claim 4, the limitation “wherein the connector part comprises screw thread” in lines 2-3 of the claim is grammatically incorrect.  The Examiner respectfully suggests amending it to be --wherein the connector part comprises a
Regarding claims 12-13, the limitation “wherein the resilient element is configured to exert a permanent force in axial direction” in line 5 of Claim 12 and lines 11-12 of Claim 13, respectively, is grammatically incorrect.  The Examiner respectfully suggests amending it to be -- wherein the resilient element is configured to exert a permanent force in an axial direction-- to correct the typographical error.
Regarding claim 13, the Preliminary Amendment filed 7/31/2020 deleted various reference characters from the claim, however Claim 13 still recites the limitation “the clip connectors (131)” in lines 6-7 of the claim.  The Examiner respectfully suggests deleting the remaining reference character for consistency with the form of the rest of the claims.
Regarding claim 14, the phrase “activating the functionally coupling…” in line 11 of the claim is grammatically incorrect.  The Examiner respectfully suggests amending it to be --activating the functional .

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation "the clip connectors" in lines 6-7 of the claim.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of examination, the Examiner has assumed this was intended to refer to the previously defined “clip connector element”, and so the Examiner respectfully suggests amending it to be --the clip connectorelement-- to establish proper antecedent basis.

Regarding claim 13, the claim recites the limitation “the mounting clip is functionally coupled to a connector part” (emphasis added) in line 9 of the claim, however the line above this recites “the mounting clip comprises a resilient element and a connector part” (emphasis added) in line 8 of the claim.  It is unclear if these two connector parts defined in lines 8-9 of the claim are meant to be the same connector part, or if they are distinct from each other, rendering the scope of the claim unclear.  For the purpose of examination, the Examiner has assumed these were meant to refer to the same connector part, and so the Examiner respectfully suggests amending line 9 of the claim to recite -- the mounting clip is functionally coupled to the connector part--, however clarification is requested.

Claim 13 recites the limitation "the complementary connector part" in line 13 of the claim.  There is insufficient antecedent basis for this limitation in the claim.  The a 

Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, and 12-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Su et al. (EP 2713446, previously listed on the 7/31/2020 IDS, hereinafter “Su”).
Regarding claim 1, Su discloses a luminaire (LED lamp tube; see Figs. 5-7; Abstract; para. [0001], [0023]) comprising a hollow light transmissive body (lamp tube 20; see Figs. 5-7; para. [0023]-[0024]), an LED assembly comprised by the hollow light transmissive body (light module 21; see Figs. 5-7; par. [0023]), and a first end cap closing the hollow light transmissive body at a first end of the hollow light transmissive body and functionally coupled to the hollow light transmissive body (end cap 30; see Figs. 5-7; para. [0023]-[0024]); wherein the LED assembly is functionally coupled to a connector part (conductive terminal 32 of the first end cap 30; see Figs. 2-7; para. [0020]-[0024]); the first end cap is functionally coupled to a complementary connector 

Regarding claim 3, wherein the resilient element is coupled to the first end cap and to the complementary connector part (the resilient element 43 is coupled to the connector part 32 which is received inside the elastic terminal units 432 of the resilient element and is housed inside the complementary connector part 40; see Figs. 5-7), and wherein the complementary connector part is arranged translationally movable relative to the first end cap (see Figs. 2-7; para. [0019], [0022]-[0024]).

Regarding claim 12, Su discloses an LED assembly (light module 21; see Figs. 5-7; par. [0023]) functionally coupled to a connector part (conductive terminal 32 of end cap 30; see Figs. 2-7; para. [0020]-[0024]), wherein the connector part is configured to connect to a complimentary connector part (the connector part 32 is inserted into insertion port 412 of connector 40 which defines a complementary connector part; see Figs. 2-7; para. [0019]-[0024]); the LED assembly further comprises a resilient element (connection terminal 43; see Figs. 2-7; para. [0019], [0022]-[0024]), wherein the resilient element is coupled to the LED assembly and to the connector part (the resilient element 43 is coupled to the connector part 32 and coupled to the LED assembly 21 via welding units 422 welded to circuit board 211 of the LED assembly; see Figs. 2-7; para. [0019]-[0022], [0024]) and wherein the resilient element is configured to exert a permanent force in an axial direction along a longitudinal axis when the connector part is connected to the complementary connector part (elastic terminal units 432 of the resilient element 43 exert a permanent force in an axial direction along a longitudinal axis of the LED assembly 21 to ensure the connector part 32 keeps moving until it is securely positioned 

Regarding claim 13, Su discloses a mounting clip for coupling to a support of an LED assembly (connector 40 defines a mounting clip structure which is coupled to a circuit board 211 of a light module 20; see Figs. 2-7; para. [0019]-[0024]), wherein the mounting clip comprises a clip connector element configured for connecting the mounting clip and the support to each other through the clip connector element (welding units 422 are secured to the support 21; see Figs. 2-7; para. [0019]-[0022], [0024]); the mounting clip comprises a resilient element (connection terminal 43 defines a resilient element; see Figs. 2-7; para. [0019], [0022]-[0024]) and a connector part (elastic terminal units 432 formed on the resilient unit 43 define connector parts; see Figs. 2-7; para. [0022]-[0024]), wherein the mounting clip is functionally coupled to the connector part (the connector parts 432 are provided inside the mounting clip structure 40 and are therefore coupled to one another; see Figs. 2-7; para. [0022]-[0024]), and wherein the resilient element is configured to exert a permanent force in an axial direction along a longitudinal axis when the connector part is connected to a complementary connector 

Regarding claim 14, Su discloses a method of assembling a luminaire as claimed in claim 1 (LED lamp tube; see Figs. 5-7; Abstract; para. [0001], [0023]), the method comprising providing (i) a hollow light transmissive body having an open first end (lamp tube 20; see Figs. 5-7; para. [0023]-[0024]), (ii) an LED assembly comprising a first end (light module 21; see Figs. 5-7; par. [0023]), wherein the first end is functionally coupled to a connector part on a mounting clip (a connection terminal 43 defining a mounting clip is mounted on the inside of a connector 40 provided at the first end of the LED assembly 21; see Figs. 2-7; para. [0019]-[0024]), and (iii) a first end cap (end cap 30; see Figs. 5-7; para. [0023]-[0024]), wherein the first end cap comprises a complementary connector part, configured complementary to the connector part (the first end cap 30 comprises a conductive terminal 32 which defines a complementary connector part which is inserted into insertion port 412 of the connector part 40; see Figs. 2-7; para. [0019]-[0024]), wherein the LED assembly is comprised by the hollow .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Su (EP 2713446).  The teachings of Su have been discussed above.
However, the teachings of Su fail to specifically disclose or suggest the luminaire is a luminaire according to the International Protection Marking IP65.
.

Allowable Subject Matter
Claims 4-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 4, the Prior Art taken as a whole fails to specifically disclose or suggest, in combination, “The luminaire according to claim 1, wherein the resilient element comprises a spring element, wherein the connector part comprises a screw thread, wherein the complementary connector part comprises a complementary screw thread, complementary to the screw thread of the connector part, wherein an axis of the screw thread is configured parallel to the longitudinal axis, and wherein the translational movement of the LED assembly along the longitudinal axis relative to the hollow light transmissive body is based on a difference in thermal expansion between the LED assembly and the hollow light transmissive body” (emphasis added).
Although luminaires are known, as evidenced by the Prior Art already of record, no Prior Art was found teaching individually, or suggesting in combination, all the features of Applicant’s invention, in particular the above limitation(s) in combination with the remaining features of the claim, and there would be no motivation, absent the Applicant’s own disclosure, to modify the references in the manner distinctly and specifically called for in the combination as claimed in Claim 4.

Regarding claim 5, the Prior Art taken as a whole fails to specifically disclose or suggest, in combination, “The luminaire according to claim 1, wherein the LED assembly comprises a support for a plurality of LEDs and a mounting clip, wherein the mounting clip is functionally coupled to the connector part, wherein the mounting clip further comprises a clip connector element, and wherein the support comprises a complementary clip connector element, complementary to the clip connector element, wherein the mounting clip and the support are connected to each other through the clip connector elements” (emphasis added).
The closest Prior Art, Su (EP 2713446), lacks the teaching of the LED assembly comprising a mounting clip distinct from the resilient element which is coupled to the connector part and which is coupled to the support via mutually complementary clip 

Claims 6-10 depend on Claim 5.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant’s attention is respectfully directed to form PTO-892, which lists additional references considered pertinent to the claimed subject matter of luminaires including connectors connecting to the luminaire’s LED assembly.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM N HARRIS whose telephone number is (571)272-3609.  The examiner can normally be reached on Monday - Thursday 8:00AM- 5:00PM EST, Alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571-272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM N HARRIS/Primary Examiner, Art Unit 2875